Case 1:19-cr-20520-UU Document 1 Entered on FLSD Docket 08/19/2019 Page
                                                                    FILED 1
                                                                          byof 5YH                              D.C.
     Case 4:19-cr-40051-JPG Document 7 Filed 08/09/19 Page 1 of 1 Pag
                                                                                            Aug 19, 2019
                                                                                              ANGELA E. NOBLE
                                                                                             CLERK U.S. DIST. CT.
                         IN THE UNITED STATES DISTRICT COURT                                 S. D. OF FLA. - MIAMI
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                 Plaintiff,

          V.                                               Case No. 4: l 9-cr-40051-JPG-I

  JASON LEE ROBINSON,
                                                    19-20520-CR-UNGARO/O'SULLIVAN
                 Defendants.

                                              ORDER

  J. PHIL GILBERT, DISTRICT JUDGE

          The parties have filed a joint consent to transfer this case to the Southern District of

   Florida for plea and sentence pursuant to Federal Rule of Criminal Procedure 20(a). (ECF No. 6.)

   That rule allows such a transfer if the defendant states so in writing and the United States

   attorneys in both districts approve the transfer. Having met the requirements of the rule, the

   Court DIRECTS the Clerk of Court to TRANSFER this case to the Southern District of Florida.

   IT IS SO ORDERED.

   DATED: AUGUST 9, 2019

                                                      sf J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      U.S. DISTRICT JUDGE
Case 1:19-cr-20520-UU Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 5
  Case 4:19-cr-40051-JPG Document 3 (Court only)            Filed 06/18/19 Page 1 of 1 Page
                                      10#3
                                                                             FILED
                           IN THE UNITED STATES DISTRICT COURT               JUN 18 2019
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                                                        CLERK, U.S. DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF ILLINOIS
  UNITED STA TES OF AMER I CA,                      )                     EAST ST LOUIS OFFICE
                                                    )
                           Plaintiff,               )      CRIMINAL NO.     /i.,,. ~/-JP6-
                 v.                                 )
                                                    )   Title 18, United States Code, Section
  JASON LEE ROBINSON,                               )   2113(a)
                                                    )
                           Defendant.               )

                                            INDICTMENT                    FILED
                                                                          JUN 18 201
  THE GRAND JURY CHARGES:                                            CLERK, U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF ILLINOIS
                                              COUNTl                   EAST ST. LOUIS OFFICE
                                            BANK ROBBERY


                 On or about January 14, 2019, in Jefferson County, within the Southern

  District of Illinois,

                                        JASON LEE ROBINSON,

  defendant herein. did by force and violence, and by intimidation, take money from

  the person of another which was in the possession and the care, custody, and control

  of Fifth Third Bank. located in Tvlt. Vernon, Illinois, a financial institution which at

  the time was insured by the Federal Deposit Insurance Corporation, all in violation

  of Title 18, United States Code, Sections 2113(a).

                                                    A TRUE BILL


                                                    FOREPERSON


 6({,iWEN D. WEINHEOFT
  ~esAtt::£
   eorge Norwood
  Assistant United States Attorney
     Case 1:19-cr-20520-UU Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 5
       Case 4:19-cr-40051-JPG Document 2 *SEALED* (Court only)                                                      Filed 06/18/19 Paqe 1 of 1
Criminal Case Cover Sheet                                       Page ID #2                                                                       US: District Court
    This report amends previously submitted ddi:ndant information                                                                      (Substitute form JS 45 [(l-l/20011)


PROCEEDING:
Place of Offense: SOUTIIERN DISTRICT OF ILLINOIS, DIVISION                                    Benton          COUNTY               .Jefferson

BY:          Indictment                                    l'raecipe for WARRANT                  to issue.

If superseding: 0 Same Defendant                     IZI New Defendant                           Docket No. Clid ,,r lap here t1) ..:nlL'r tc:-.t.
transferred from district per FRCrP               CIHH'Sl'      an   it1..·111.


0           this is a reprosecution of charges which were previously dismissed on motion of: 0 U.S. Attorney D Ddi:nse
            Previous docket number Clid, nr lap h~·rl' In enter tc:-.1.

Related case(s) regarding this defendant:               DOCKET NO: c lid, <'r 1.11' 11,r,· tn -:1H,·r ic-,r. CHARGE TYPE: l'lick <>r t«p lt,-r,· '" ,·111cr 1,·,1.
                                                        DISTRICT: Choose an item and STATUS: Choose an item

Complaint Pending:            u YES                      CASE NO. Clid; or tap hcn: to cntc-r_re.,t.

Complainant Agency and/or Agent name and title:                              FBI - Adam Suiter

DEFENDANT:                                                                           Birth date:              Juvenile      •
Name: Jason Lee Robinson
Address:
                                                                                     SSN:                        To Be Scaled              •
                                                                                     Male/Female: MALE
                                                                                     Race: Clid, nr tap here to enter le:-.1.
Alias Names(s):                                                                      Citizen of:
                                                                                     Interpreter: 0   Language andlor dialect:

~          IS IN CUSTODY (give date of custody on this olTcn~e):
             Institution/Location: Miami Fl>C                                                                    Ol'Dl'TF   •   Yl'S           •   NO
D          On this charge, D Federal D State                                                                     (If yes, WC-ILS-____ )
D          On another conviction. D Federal D State
D          '\waiting trial on other charges. D Federal      •  State (Institution)                                Yictim(s):   Yes •   IZINO
           !las Detainer hccn filed·> D (If Yes, eive date)
           Or if arrcstine aecncv and warrant were ~1ot federal. uive date
                                                                                                                  Date Coordinated with Victim Witness
           transferred to-l C-;. Ctistody·                       •                                                Coordinator:
D          Writ signed on
           setting -appearance for                                                                                Agent's Name:
           at Choose an item.                                                                                     Agent"s Telephone#:
           before Magistrate Judge                                                                                Agent's Fax ff:
•          IS NOT IN CUSTODY                                                                                      In cases with Victims, give a copy of the
D          I lasnot been arrested pending outcome of this proceeding.                                             charging document and other relevant
           If not detained. give dme any prior summons w:L' served.
D          Fugitive                                                                                               information to the VW Coordinator.
•          On hail or release from
•          Summons issued on scttmg appearanc,: f,ir
           at Choose an item. bcforcMagistratcJudgc

    Index Key/       Count(s)      lJ.S.C.                      Ofli:nscs charged                  Sentence/Fine/Supervised Release/                     Petty Offense/Mis-
    Code                           Citations                                                       Special Assessments                                   dcmcanor/Fdony

                          I        Title I 8. U.S.C.             Bank Robbery                      Up to 20 years · imprisonment,                        Felony
                                   §2113(a)
                                                                                                   up to $250,000 fine,
                                                                                                   up to 3 years supervised release
                                                                                                   SI 00 special assessment

DATE:      6/18/2019                           Al ISAs assignc i to case. including Asset Forli:iturc AlJSA:         (j~.~.~~
                                                                                                                          .. :~·       .. d .·.·
                                                                                                                                   N(fwoo
                                                                                                                     t,1, .
                                                                                             Supervisor"s Signature: .V.~:,·_,\. ~ _ :::~
                                                                                                                                          ' (  ----u~-
                                                                                                                       1               '


District Court Case t\umbcr (To be lilkd in by deputy ckrl):
    CM/ECF - U.S. District Court:ilsd
     Case 1:19-cr-20520-UU       Document 1 Entered on FLSD Docket 08/19/2019 PagePage
                                                                                   4 of15of 2


                                                                                                  CLOSED

                                    U.S. District Court
                            Southern District of Illinois (Benton)
                     CRIMINAL DOCKET FOR CASE#: 4:19-cr-40051-JPG-1
                                    Internal Use Only


     Case title: USA v. Robinson                                  Date Filed: 06/18/2019
                                                                  Date Terminated: 08/09/2019


     Assigned to: Judge J. Phil Gilbert

     Defendant (1)
     Jason Lee Robinson
     TERMINATED: 08/09/2019

     Pending Counts                                               Disposition
     None

     Highest Offense Level (Opening)
     None

     Terminated Counts                                            Disposition
                                                                  Case transferred to Southern District of
     18:2113(a) Bank Robbery
                                                                  Florida pursuant to Federal Rule of
     (1)
                                                                  Criminal Procedure Rule 20.

     Highest Offense Level (Terminated)
     Felony

     Complaints                                                   Disposition
    None



    Plaintiff
    USA                                           represented by George A. Norwood
                                                                 Assistant U.S. Attorney - Benton
                                                                 Generally Admitted
                                                                 402 West Main Street
                                                                 Suite 2A
                                                                 Benton, IL 62812




I   https://ecf.ilsd.circ7.dcn/cgi-bin/DktRpt.pl?306779673163242-L_ 1_ 0-1                        8/9/2019
CM/ECF - U.S. District Court:ilsd
  Case 1:19-cr-20520-UU                                                       Page
                              Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of2 of2
                                                                                      5


                                                                       618-439-3808
                                                                       Fax: 618-439-2401
                                                                       Email: george.norwood(c(1usdoj.gov
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Assistant US Attorney
 Email All Attorneys
 Email All Attorneys and Additional Recipients


 Date Filed            #      Docket Text
 06/18/2019                   NOTICE: At the direction of the Judicial Conference of the United States, all
                              plea agreements and sentencing memoranda contain a sealed supplement
                              which is either a statement that there is cooperation, or a statement that there
                              is no cooperation, and, as a result, it is not possible to determine from
                              examination of docket entries whether a defendant did or did not cooperate
                              with the government. (amv) (Entered: 06/19/2019)

 06/18/2019                1 INDICTMENT as to Jason Lee Robinson (1) count(s) 1. (amv) (Entered:
                             06/19/2019)

 06/19/2019            4      Arrest Warrant Issued as to Jason Lee Robinson (amv) Modified on 6/20/2019
                              (amv). (Entered: 06/19/2019)

 06/20/2019            5      NOTICE OF MODIFICATION re 1 Warrant Issued. No further action is
                              required by the filer in relation to this notification. Filing date changed to
                              6/19/19. (amv)THIS TEXT ENTRY IS AN ORDER OF THE COURT. NO
                              FURTHER DOCUMENTATION WILL BE MAILED. (Entered: 06/20/2019)

 08/08/2019            6      NOTICE Consent to Transfer of Case For Plea and Sentence (Under Rule 20)
                              as to Jason Lee Robinson (Norwood, George) (Entered: 08/08/2019)

 08/09/2019            7      ORDER as to Jason Lee Robinson, The Court DIRECTS the Clerk of Court to
                              TRANSFER this case to the Southern District of Florida. Signed by Judge J.
                              Phil Gilbert on 8/9/2019. (jdh) (Entered: 08/09/2019)

 08/09/2019            8      Letter sent to Southern District of Florida as to Rule 20 transfer. (trb)
                              (Entered: 08/09/2019)

 08/09/2019            9      CONSENT TO TRANSFER JURISDICTION (Rule 20) to Southern District
                              of Florida Counts closed as to Jason Lee Robinson (1) Count 1. (trb) (Entered:
                              08/09/2019)




https://ecf.ilsd.circ7.dcn/cgi-bin/DktRpt.pl?306779673163242-L_ 1_ 0-1                                    8/9/2019
                                                                                                                     I
